Citation Nr: 0804998	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-08 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating determination 
of the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a Travel Board hearing at the RO 
before the undersigned Law Judge in July 2007.


FINDING OF FACT

The veteran's service-connected PTSD disability is manifested 
by total occupational impairment and symptoms that 
approximate total social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.


PTSD

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130 (2007).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

In February 2005, the veteran requested an increased 
evaluation for his PTSD.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that at the time of a January 2005 VA outpatient 
visit, he was noted to have severe and chronic PTSD.  A GAF 
score of 40 was assigned at that time.  At the time of March 
and April 2005 outpatient visits, diagnoses of chronic PTSD 
and dysthymia were rendered. 

At the time of a June 2005 VA examination, the veteran was 
diagnosed as having PTSD and dysthymia.  The examiner 
indicated that the veteran was occupationally and socially 
impaired with deficiencies in most areas such as work, family 
relations, thinking, and mood due to such symptoms as 
suicidal ideation, near continuous depression, impaired 
impulse control, and an inability to establish and maintain 
effective relationships (except for his son, grandson, and 
one Vietnam friend).  The examiner indicated that the 
veteran's PTSD caused sufficient impairment as to make him 
unable to work gainfully for the foreseeable future.  The 
examiner assigned a GAF score of 40.  

At the time of a July 2005 visit, the veteran was again 
diagnosed as having PTSD and a dysthymic disorder, with a GAF 
score of 40 being assigned.  While a GAF score of 45 was 
assigned in September 2005, the veteran was once again 
assigned a GAF score of 40 in October 2005, with diagnoses of 
chronic PTSD and a dysthymic disorder being rendered.  

The veteran was afforded an additional VA examination in 
April 2006.  The veteran reported that he could not hold a 
relationship and that he did not want to be around people.  
As he had outbursts of rage and anger he did not want to have 
any relationships.  Following examination, a diagnosis of 
chronic PTSD with depression and anxiety was rendered.  The 
examiner assigned a GAF score of 45.  He indicated that the 
veteran had no interest in doing any work and that he was not 
working because of his PTSD and physical problems.  The 
veteran was noted to be having outbursts of anger and rage.  
He also felt anxious and depressed and was having trouble 
sleeping.  The veteran had nightmares and flashbacks and 
occasional suicide thoughts.  He also reported hearing voices 
telling him to kill himself.  The veteran had panic attacks 
once a week and felt helpless and hopeless.  He further noted 
having decreased energy and concentration.  The veteran felt 
scared, irritable, anxious, and suspicious.  He also had poor 
impulse control.  The veteran further indicated that he did 
not like to be around others.  

In a January 2007 outpatient treatment note, it was indicated 
that the veteran was treated for PTSD and for a dysthymic 
disorder secondary to PTSD.  He was noted to be receiving 
medication, individual therapy, and group therapy.  The 
examiner indicated that it was his professional opinion that 
the level of symptomatology of the veteran's PTSD made it 
impossible for him to cope with the daily requirements of a 
full-time job now or in the future.  The examiner indicated 
that the veteran was unemployable due to his PTSD based on 
his combat experiences.  

At the time of a July 2007 hearing, the veteran testified 
that he was receiving continual treatment for the past three 
years.  The veteran reported having feelings of 
disorientation when having his panic attacks.  He had 
feelings of hopelessness, decreased concentration, feeling 
scared, irritability, and suspiciousness.  He had a tendency 
for obsessive compulsive behavior.  He noted having 
flashbacks and hearing voices.  The veteran reported that he 
had a decrease in short-term memory.  He testified that he 
had been divorced for 28 years.  The veteran noted that he 
had seven people in his group at the VA that he considered 
friends.  He stated that he had suicidal ideation.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004)

The veteran has been unemployed at all times during the 
course of this appeal.  He has been assigned GAF scores that 
denotes an inability to maintain employment.  A GAF score of 
40 has been assigned on numerous occasions, including the 
June 2005 VA examination.  As noted above, such a score 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  While psychiatric disabilities other than 
PTSD have been identified, all have been evaluated as a 
single service connected entity, and no examiner has 
distinguished service-connected and non-service connected 
disability.  Cf. Mindenhall v. Brown, 7 Vet App 271 (1994).

The veteran does not have total social impairment inasmuch as 
sees his son and grandson.  However, his only social circle 
is the individuals that he sees at the VA.  He is single and 
has been divorced for over 26 years with no relationships.  
His symptoms thus approximate total social and occupational 
impairment.  38 C.F.R. § 4.7, 4.21 (2007).  The criteria for 
a 100 percent rating are therefore met.




ORDER

A 100 percent evaluation for PTSD is granted.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


